IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10644
                        Conference Calendar



GREGORY THOMAS DICKERSON,

                                           Plaintiff-Appellant,

versus

BRADLEY S. UNDERWOOD,
Individually and Official Capacity,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:97-CV-188-C
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Gregory Thomas Dickerson, Texas prisoner # 5992865,

proceeding pro se and in forma pauperis, filed a civil rights

action against Judge Bradley S. Underwood of the 364th Judicial

District Court in Lubbock County, Texas, alleging that Judge

Underwood violated his constitutional rights by denying his state

habeas application.   Dickerson sought “collateral prospective and

declaratory relief” and attorney’s fees.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10644
                                -2-

     The district court determined that the claims were legally

frivolous based on the doctrine of absolute judicial immunity.

Our review, however, compels the dismissal of this action because

of a lack of subject-matter jurisdiction.   Federal courts do not

have jurisdiction to engage in the appellate review of state

court decisions.   Rooker v. Fidelity Trust Co., 263 U.S. 413, 416

(1923); Chrissy F. by Medley v. Mississippi Dep’t of Pub.

Welfare, 995 F. 2d 595, 597, 599 (5th Cir. 1993), cert. denied,

114 S. Ct. 1336 (1994).

     DISMISSED.